          Case 1:15-cr-00517-WFK Document 139 Filed 11/19/20 Page 1 of 1 PageID #: 733
                                                         LAW OFFICE OF

                                             MICHAEL K. BACHRACH
                                                224 WEST 30TH STREET, SUITE 302
                                                      NEW YORK, N.Y. 10001
                                                            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                             TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                           http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                    michael@mbachlaw.com

                                                            November 19, 2020

         By ECF and email

         The Hon. William F. Kuntz
         United States District Court Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                                                            Re: United States v. Ali Saleh,
                                                            15 Cr. 517 (S-1) (WFK)
                                                            18 Cr. 468 (WFK)

         Dear Judge Kuntz:

                  Defendant Ali Saleh is presently scheduled to be sentenced on December 7, 2020, at 12:00
         p.m., in relation to both of his above-referenced Indictments. After consultation with the
         Government, the defense writes to respectfully request an adjournment of Mr. Saleh’s sentencing
         hearing in both cases due to the negative impact the COVID-19 public health crisis has had on our
         ability to complete a mitigation investigation in advance of sentencing. The parties have conferred
         and the defense proposes, with the Government’s consent, that Mr. Saleh’s sentencing hearing be
         adjourned to a date in March 2021, or a date thereafter that is convenient to the Court.

               I have spoken to AUSA Saritha Komatireddy and she has informed me that the
         Government consents to the instant application.

                 Accordingly, Defendant Ali Saleh, by and through counsel, respectfully requests an
         adjournment of his December 7, 2020 sentencing hearing to a date in March 2021, or a date
         thereafter that is convenient to the Court.

                   As always, we thank Your Honor for his time and consideration.

                                                            Respectfully submitted,

                                                            /S/

                                                            Michael K. Bachrach
                                                            Anthony L. Ricco
                                                            Steve Zissou
                                                            Attorneys for Defendant Ali Saleh

         cc:       All parties of record (by ECF and email)
